Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Vodopia on March 1, 2022.
The claims have been amended to read as follows: 
	1. (currently amended) A bathtub formed of rigid material, the bathtub comprising: 
substantially vertical front and back walls and first and second side walls, and a substantially flat bottom wall;
wherein the substantially vertical back wall includes a tub-side surface, a back-side surface and an upper ledge and wherein the upper ledge includes an upper surface that extends a substantially horizontal extent from a top vertical edge of the tub-side surface to an end edge of the upper ledge;
wherein said tub-side surface extends perpendicularly the top vertical edge of the upper ledge;

wherein the rigid material forming the walls and the upper ledge is approximately one quarter (1/4) of an inch thick; 
of the upper ledge is approximately equal to a thickness of finishing materials arranged on a wall upon which the bathtub will abut during intended use; and
		wherein the tub-side surface is substantially coplanar with a surface of the finishing materials arranged on the wall. 


2. (cancelled) 

3. (previously presented) The bathtub of claim 1, wherein a lower surface of the upper ledge displays a lower substantially horizontal extent from the back-side surface to the end edge is approximately equal to a thickness of the finishing material. 

4. (previously presented) The bathtub of claim 3, wherein the lower substantially horizontal extent of the lower surface of the upper ledge is approximately three-quarters (3/4) of an inch.

5. (currently amended) The bathtub of claim 1, wherein the finishing material comprises 

6. (currently amended) The bathtub of claim 1, wherein a substantially vertical flange extends up substantially perpendicularly from the end edge of the upper ledge that is opposite the top vertical edge of the upper ledge.

7. (previously presented) The bathtub of claim 6, wherein a thickness of the substantially vertical flange is approximately equal to the thickness of the upper ledge.

material comprises 

9. (cancelled) 

10. (cancelled) 

11. (cancelled) 

12. (previously presented) The bathtub of claim 1, the front wall contacts the bottom wall at a rounded intersection thereof.

13. (cancelled)

14. (currently amended) The bathtub of claim 1tub-side surface of the substantially vertical back wall is sloped

15. (cancelled) 

16. (currently amended) The bathtub of claim 14

17. (cancelled) 

18. (cancelled) 
	
19. (previously presented) The bathtub of claim 1, wherein the substantially horizontal extent is approximately equal to 1 and ¼ inch.

		20. (currently amended) The bathtub of claim 19, wherein the upper ledge includes an upper 

	21. (currently amended) The bathtub of claim 20, wherein the substantially horizontal extent from the top vertical edge of the tub-side surface to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754